DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 07/28/2020 has been entered.  Claims 1, 3, 4, 9, 10, 13, 14, 17, and 18 were amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “selected from them” in two occurrences in the portion describing the first and second electrode.  Use of the word “them” is vague and indefinite.  It is unclear what is fully encompassed by the word “them”.  Clarification and/or correction are required.
Independent claims 1 and 11 recite Ar1 to Ar4 are aryl “of 6 to 30 carbon atoms for forming a ring”.  Since aryl groups are already considered “rings”, it is unclear if the phrase “for forming a ring” requires an additional ring be formed.  Additionally, Ra to Rf, A1, A2, A3, A4, H1, H2, Rp, Rq, Rs and Rt definitions also include the language “for forming a ring” and it is unclear if additional rings are required by the definitions.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1).
Regarding claims 1-3, 8, 9, 11, 13, 14, 16, and 17, Hatakeyama et al. teaches polycyclic aromatic compounds for organic electroluminescent elements (see abstract).  The material may be part of a light emitting layer of an organic light emitting layer (see claims 10 and 12 on page 198).  The material is according to general formula (1) and more specifically to formula (2) (see par. 13 and 24):

    PNG
    media_image1.png
    187
    319
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    226
    326
    media_image2.png
    Greyscale
.
In the formulas, Y1 may be boron (see par. 15, 26) and X1 and X2 may be N-R where R is aryl or alkyl (see par. 16 and 27).  Regarding the dimer structure of instant Formula 1, Hatakeyama teaches structures such as a dimer having a plurality of formula 1 or preferably formula 2 groups (see par. 73).  The formula 1 or 2 structures may be linked via a single bond, an alkylene group, a phenylene group, or naphthalene group (see par. 73).  
	Regarding claims 4, 12, R of N-R may be phenyl (see par. 27 describing R as 6 carbon aryl).
Regarding claim 5, the compounds are part of an emitting layer (see par. 116).  The limitation “to emit delayed fluorescence” is considered to be an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Also, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
Regarding claim 6, the formula (1) material may be used as dopant material in combination with host material in a light emitting layer (see par. 119).
Regarding claim 7, dopant material may be selected in order to achieve a desired color of emitted light including blue light (see par. 121-122).
Regarding claims 10 and 18, formula (2) units may include phenyl as “R” of the “N-R” per X1 and X2.  Par. 73 further teaches a linking group joining two formula (2) units may be a phenylene or naphthalene (see par. 73).  
Regarding claim 15, the formula (1) or (2) structures may be linked via a single bond, an alkylene group, a phenylene group, or naphthalene group (see par. 73).  
Regarding claims 19 and 20, the formula (1) or (2) compounds are part of an emitting layer as dopant (see par. 116, 119).  The limitations “to emit blue light” and “to emit thermally activated delayed fluorescence” are considered to be intended uses.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While Hatakeyama does not set forth example formula (1) or (2) derivatives where boron is selected as Y1, N-R is selected for X1 and X2, and a linking bond or aryl group connects a dimer structure of two formula (1) or (2) units, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to have made formula (1) or (2) derivatives having the defined groups as described above wherein the resultant compound would also meet the limitations of the instant claims.  One would expect to achieve functional compounds as light emitting material for light emitting devices within the disclosure of Hatakeyama et al. with a predictable result and a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0058099 discloses polycyclic compounds for light emitting devices comprising Y1 as boron (see abstract).
Non-patent literature reference Hirai et al., Chem. Rev, (2019), 119, pages 8291-8331 describes boron polycyclic -conjugated systems (see abstract).

The references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786